                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    DEC 18 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                     No. 19-30290

               Plaintiff - Appellant,
                                               D.C. No. 6:06-cr-60011-AA-1
   v.                                          U.S. District Court for Oregon,
                                               Eugene
 JOSEPH DIBEE,
                                               MANDATE
               Defendant - Appellee.


        The judgment of this Court, entered December 18, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Nixon Antonio Callejas Morales
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
